DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 32 sets forth a physical structure/configuration that is well beyond that which is disclosed within the Raming reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Raming to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Raming assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such multiple-use label assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 29 and 36 each contain language that is narrative in form.  Please review/revise/clarify.
Claim 22 calls for a second thermal-sensitive coating, but claim 19 from which it depends does not establish a first thermal-sensitive coating.  Accordingly, exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim 36 recites the limitation "the inner portion defined by a die cut".  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-21, 23-28, 30-35 and 37 are rejected as depending (directly or indirectly) from rejected independent claims 18, 29 and 36.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 18-31 and 33-37 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 2012/0234481 to Raming (“Raming”).
	Regarding claim 18, Raming anticipates a combination label (e.g. multiple-ply label 400, as shown in figs. 11-13), comprising: i) a first substrate (e.g. ply 402) comprising (fig. 11) a first label (e.g. indicia 438); ii) a second substrate (e.g. ply 404) comprising (fig. 12) a second label (e.g. indicia 440); iii) the first label (438) comprises (fig. 11) an outer framed portion (e.g. border portion 402d) of the first substrate (402) and an inner framed portion (e.g. center portion 402c) of the first substrate (402), wherein the first substrate (402) comprises a perforation (e.g. tear strip 436, as discussed at para. 101) through (fig. 11 and para. 101) the first substrate (402) along an outer perimeter (fig. 11) of the inner 
	Regarding claim 19, Raming anticipates the combination label of claim 18, wherein the first label (438) is adapted to be adhered (e.g. via adhesive 410) to an item (e.g. a package being shipped, as discussed at para. 11 and 96) via the adhesive coating (412 and 410, together) of the outer portion (402d) backside (fig. 12).
	Regarding claim 20, Raming anticipates the combination label of claim 18, wherein the second label (440) is adapted to be adhered to an item (e.g. a previously shipped package that is being returned, 
	Regarding claim 21, Raming anticipates the combination label of claim 18, wherein a first label (438) front side (fig. 11) of the first label (438) comprises a thermal-sensitive coating (para. 92).
	Regarding claim 22, Raming anticipates the combination label of claim 19, wherein a second label (440) front side (fig. 12) of the second label (440) comprises a second thermal-sensitive coating (para. 92).
	Regarding claim 23, Raming anticipates the combination label of claim 18, wherein the second label (440) backside (figs. 11) comprises a second release coating (408).
	Regarding claim 24, Raming anticipates the combination label of claim 23, wherein the release coating (406) is different from (figs. 11-12) the second release coating (408).
	Regarding claim 25, Raming anticipates the combination label of claim 23, wherein the release coating (406) is a same type of release coating (para. 91 and 93, and figs. 11-12) as the second release coating (408).
	Regarding claim 26, Raming anticipates the combination label of claim 18, wherein the inner framed portion (402c) of the first label (438) and the second label (440) are rectangular in shape (fig. 12).
	Regarding claim 27, Raming anticipates the combination label of claim 18, wherein the adhesive coating (412 and 410, together) is a pressure- sensitive glue (para. 11) applied on (fig. 12) a first label (438) backside (fig. 12) of the first label (438), the first label (438) backside (fig. 12) comprises (fig. 12) the outer framed portion (402d) backside (fig. 12) and the inner framed portion (402c) backside (fig. 12), and the inner framed portion (402c) backside (fig. 12) comprises (fig. 12) the release coating (406) when the pressure-sensitive glue (e.g. 410, in view of para. 11) is applied on (fig. 12) the first label (438) backside (fig. 12).

	Regarding claim 29, Raming anticipates a combination label (e.g. multiple-ply label 400, as shown in figs. 11-13), comprising: i) a first substrate (e.g. ply 402) comprising (fig. 11) a first label (e.g. indicia 438); ii) a second substrate (e.g. central portion 404c) comprising (fig. 12) a second label (e.g. indicia 440); iii) the first substrate (402) comprising a perforation (e.g. tear strip 436, as discussed at para. 101) defining (fig. 11) an inner area (e.g. center portion 402c) within (fig. 11) the first label (438); iv) the second substrate (404c) is substantially a same size and dimensions (compare figs. 11-12) as the inner area (402c); v) an inner area (402c) backside (fig. 12) for the inner area (402c) comprising (fig. 12) a release coating (e.g. release coating 406); vi) an adhesive coating (e.g. adhesive layers 412 and 410, together) disposed on (e.g. disposed on at least part of, as shown in figs. 12-13) a first label (438) backside (fig. 12) for the first label (438), the first label (438) backside (fig. 12) comprising (fig. 12) the inner area (402c) backside (fig. 12) with the release coating (406) and an outer area (e.g. border portion 402d) backside (fig. 12) that does not include (fig. 12) the inner area (402c), wherein the outer area (402d) backside (fig. 12) lacks (figs. 12-13) the release coating (406); vii) a second label (440) backside (fig. 11) for the second label (440) is adapted to be aligned to (compare figs. 11-13) the inner area (402c) backside (fig. 12) and adhered (fig. 13) to the adhesive coating (412 and 410, together) on (fig. 13) the inner area (402c) backside (fig. 12); viii) a detached component comprises (compare figs. 11-13 and para. 105) the inner area (402c) of the first label (438) separated (i.e. torn, per para. 101) via the perforation (436) with the second label (440) affixed to (compare figs. 11-13 and para. 105) the inner area (402c); and ix) the second label (440) is adapted to be peeled away from (compare figs. 11-13 and para. 105) the detached component with a portion (e.g. adhesive layer 412, alone) of the adhesive layer (412 and 410, together) transferred to and remaining on (figs. 11 and 13) the second label (440) backside (fig. 11).

	Regarding claim 31, Raming anticipates the combination label of claim 29, wherein the release coating (406) and the second release coating (408) are a same type of release coating (para. 91 and 93, and figs. 11-12).
	Regarding claim 33, Raming anticipates the combination label of claim 29, wherein the perforation (436) forms an inner rectangle shape (fig. 11) that matches a shape (compare figs. 11-12) of the second label (440).
	Regarding claim 34, Raming anticipates the combination label of claim 29, wherein a thermal-sensitive coating is disposed on (para. 92) a first label (438) front side (fig. 11) of the first label (438).
	Regarding claim 35, Raming anticipates the combination label of claim 34, wherein a second thermal-sensitive coating is disposed on (para. 92) a second label (440) front side (fig. 12) of the second label (440).
	Regarding claim 36, Raming anticipates a combination label (e.g. multiple-ply label 400, as shown in figs. 11-13), comprising: i) a first label (e.g. indicia 438) comprising an outer portion (e.g. border portion 402d) and an inner portion (e.g. center portion 402c), wherein the inner portion (402c) defined by (fig. 11) a die cut (e.g. tear strip 436, as discussed at para. 101; per para. 99, this can be formed via die cut lines) outlining a perimeter (fig. 11) of the inner portion (402c); ii) a first label (438) backside (fig. 12) corresponding to (compare figs. 11-12) the inner portion (402c) comprises (fig. 12) a release coating (e.g. release coating 406); iii) the first label (438) backside (fig. 12) corresponding to (compare figs. 11-12) the outer portion (402d) comprises (e.g. comprises at least part of, as shown in 
	Regarding claim 37, Raming anticipates the combination label of claim 36, wherein a first label (438) front side (fig. 11) of the first label (438) comprises a thermal-sensitive coating (para. 92) and a second label (440) front side (fig. 12) of the second label (440) comprises a second thermal-sensitive coating (para. 92).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637